Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12 “said said” should be “said.” Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the second equipment locking bar must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A second equipment locking bar is new matter.
Moreover, in claim 21, it is unclear how the locking unit is adjustably attached to the second post. The locking unit seems to be fixed to the second post. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. it is unclear how the locking unit is adjustably attached to the second post. The locking unit seems to be fixed on the second post.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 12-14, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keegan (US 10,202,786).
Regarding claim 1, Keegan discloses a device for locking equipment configured to maintain equipment in a secured position when engaged therewith comprising: a first post (312a; and/or 202) coupled to a first portion of a lower support assembly (at 102); a second post (other side) coupled to a second portion of said lower support assembly, said second post separated from said first post via a distance, and arranged in a generally parallel manner; an upper locking assembly (at 103) comprising an equipment locking bar (104) and a locking unit (at 506), said equipment locking bar having a first end, a second end, and a locking bar main body, and constructed and arranged to rotate and pivot relative to said first post in two different directions (col. 16, ll. 11-34); and said lower support assembly comprising an equipment support structure having two opposing side walls (214a, 216a), a bottom wall (213a) separating said two opposing side walls, and a back wall (215a), which secured together partially encloses said bottom wall, said equipment support structure sized and shaped to receive and secure therein a piece of equipment. See Figs. 1-9.
Regarding claim 2, a tube holder assembly (106) is configured to receive and hold at least a portion of an air discharge tube or pipe designed to move air. See Fig. 1. 
Regarding claim 3, the first post that has a first end, a second opposing end, and a first post main body, said first post main body containing a bend (at 209e or 318b). See Fig. 1.  
Regarding claim 4, the bend divides said first post main body into a short section (at 303) and a long section (rest of post), wherein said short section is configured to have a shorter length than said long section. See Fig. 1. 
Regarding claim 5, the long section is setback from the short section. See Fig. 1.
Regarding claim 7, wherein said equipment locking bar is coupled to a collar (at 306) via a bracket, said collar providing a first equipment locking bar (104) movement defined by rotation or swiveling of said equipment locking bar about said first post, said bracket capable of providing a second equipment locking bar movement defined by a swinging or pivoting movement of said equipment locking bar. See col. 16, ll. 11-34.
Regarding claim 8, the equipment locking bar is movable at least 90 degrees in an upward direction or at least 90 degrees in a downward direction relative to said first post. See Figs. 10-13.
Regarding claims 9 and 10, Keegan discloses the equipment locking bar (30) capable of rotating 360 degrees about a first post, wherein the equipment locking bar is movable at least 90 degrees in an upward direction or at least 90 degrees in a downward direction relative to said first post, and rotates 360 degrees about the first post. See col. 16, ll. 11-34.
Regarding claim 12, an upper support assembly bracket (at 105) has a first end secured to said first post and a second end secured to said second post. See Figs. 1-11.
Regarding claim 13, the upper locking assembly includes a cut-out region sized and shaped to receive and hold said upper locking assembly equipment locking bar main body. See Fig. 11.
Regarding claim 14, the tube holder assembly comprises: an air discharge tube receiving member (601) configured to receive and hold at least a portion of an air discharge tube, and an elongated member (at 602) secured to said second post. See Fig. 1.
Regarding claim 17, the lower support assembly further comprises a front lower support assembly wall (217a) secured to the two opposing side walls (214a, 216a). See Fig. 8. 
Regarding claim 20, said upper support assembly bracket is adjustably secured to said first post and to said second post. See Fig. 8.   
Regarding claim 21, the locking unit is, insofar as claimed, adjustably attached to said second post. See Fig. 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above in further view of Field (US 2003/0122048).
Regarding claim 11, Keegan does not disclose a spring. Field, which is drawn to a device for locking equipment, discloses a locking unit which is spring loaded. See Fig. 4a and [0046] - pawl have a spring. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the locking unit of Keegan be spring loaded, as disclosed by Field, in order to facilitate the attaching of the locking bar by automatically locking via the spring. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above.
Regarding claim 15, the air discharge tube receiving member is a U-shaped bracket made of a flexible material. Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material that can be bent out of shape when a sufficient force is applied, and return to its original shape when said force is removed in order to secure a hose since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above in further view of McGruder (US 4,967,942).
Regarding claim 18, Keegan does not disclose the front lower support as claimed. McGruder, which is drawn to a device for locking equipment, discloses a front lower support assembly wall (26) that secures to two opposing side walls via adjustable brackets (28’). See Figs. 1-3. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an adjustable front wall with brackets, as disclosed by McGruder, on the device of Keegan in order to facilitate the insertion and removal of different sized objects to and from the device. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keegan as applied above in further view of Sargent (US 9,045,918).
Regarding claim 19, Keegan discloses and upper locking assembly (506), but does not necessarily disclose a key way. See Fig. 8. Sargent, which is drawn to a device for locking equipment, discloses an upper locking assembly that includes a key way (105). See Fig. 9. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a keyway on the locking assembly of Keegan, as disclosed by Sargent, in order to lock the device in an equipment securement configuration. 

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. Applicant argues that Keegan does not disclose “posts” as claimed - the Office respectfully disagrees. A post can simply be defined as a “vertical support or structure.” See https://www.thefreedictionary.com/post. As such, Keegan sufficiently discloses a first and second post. See above rejection. 
Moreover, Keegan discloses that the locking bar is capable of moving in various directions and orientations. See col. 16, ll. 11-34. Thus, the latest amendment pertaining to such are met herein. See above rejection. Additional arguments are moot in view of the new grounds of rejection necessitated by the latest amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734